Citation Nr: 1745827	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issue on appeal was previously stated as service connection for posttraumatic stress disorder (PTSD). However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder NOS, and MDD.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder related to events which occurred during his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder NOS, and MDD, have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159 (2016).  Because the Board is granting the benefits sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II. Service Connection

The Veteran alleges that his acquired psychiatric disorder is related to his traumatic in-service experiences, which include having viewed the body of a shipmate who had taken his life hanging in the ship and having witnessed dead bodies with mutilated faces being loaded onto his ship in Hong Kong.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303(a).  The United States Court of Appeals for Veterans Claims held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran submitted into evidence a letter he wrote to his then girlfriend, now spouse, post-marked July 1972 while he was in service aboard the USS Saratoga.  The letter corroborates his lay statements regarding having seen dead bodies with mutilated faces being boarded onto his ship.  The Board finds that, given the corroborating letter which was written contemporaneously with the in-service incurrence, the Veteran's lay statements are sufficient to establish the second prong of his claim for service connection.  

Further, the Veteran has several acquired psychiatric diagnoses of record, including PTSD, an anxiety disorder NOS, and MDD.  All diagnoses were given by separate treatment providers on different dates, but for the same or similar symptoms claimed by the Veteran.  As such, the Board finds that a medical nexus for any of these psychiatric diagnoses is sufficient for establishing the nexus prong of the Veteran's service connection claim for an acquired psychiatric disorder.  

To that effect, at a May 2011 VA examination, the examiner stated that the Veteran's anxiety disorder NOS was at least as likely as not caused by his experiences in service.  The Board finds that service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder NOS, and MDD, should be granted based on the May 2011 VA examiner's opinion linking his current psychiatric disorder to his in-service experiences.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder NOS, and MDD, is granted.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


